DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 4/14/22.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                        EXAMINER’S AMENDMENT
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3. 	Authorization for this examiner’s amendment was given in an interview with Mr. Hudson on 5/19/22.  	The application has been amended as follows: 
 	Claim 1, line 5, deleted “adjustable”, inserted -- configured to be adjustably secured thereto --.  	Claim 1, line 5, after between, inserted -- an expanded configuration and a retracted configuration and --.
                                                                                                         Allowable Subject Matter
4. 	Claims 1, 3 – 11, 14 and 16 – 20 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is that the prior art does not anticipate or make obvious the provisions of “the at least one arm portion is configured to be adjustably secured thereto between an expanded configuration and a retracted configuration and a substantially horizontal orientation and a substantially vertical orientation” in combination with the other limitations presented in claim 1, the at least one sensor that is mounted to at least a portion of the rack comprises a 3D capture sensor, the 3D capture sensor being in communication with the second electronic device such that the position of the second electronic device and lifting box thereof relative to the position of the 3D capture sensor, in three-dimensional space, can be captured in real time” in combination with the other limitations presented in claim 10 and “adjusting the at least one arm support member and sensor mounted thereto so that a user lifting the lifting box from a ground surface to a desired height does not unintentionally trigger the sensor during lifting, the at least one arm support member and sensor mounted thereto being adjustable between a generally horizontal orientation and a generally vertical orientation, the adjustability of the at least one arm portion being independent of the height adjustability of the one or more shelves” in combination with the other limitations presented in claim 18.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                     Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Jung (2010/0268374) discloses a stocker system and method of managing stocker.
7.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number 1s (571)272-2176. The examiner can normally be reached Monday- Friday 9am-5pm.
 	Examiner interviews ate available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examinet’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned 1s 571-273-8300.
 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcentet.uspto.gov. Visit https://www.uspto.gov/patents /apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 IN USA OR CANADA) or 571- 272-1000. /OCTAVIA DAVIS HOLLINGTON/ Primary Examiner, Art Unit 2855 6/7/22